Citation Nr: 1010151	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1953 to June 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
Veteran's petition to reopen his claim for service connection 
for asthma. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for asthma was 
denied by a November 1955 rating decision.  The appellant did 
not appeal.  

2.  The evidence received since the November 1955 decision is 
not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for asthma.

3.  The Veteran's asthma had its onset in service.  


CONCLUSIONS OF LAW

1.  The November 1955 rating decision that denied entitlement 
to service connection for asthma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the November 1955 rating decision 
that denied entitlement to service connection for asthma is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to service connection for 
asthma have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As 
the Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
asthma was denied by an RO decision in November 1955.  At the 
time of the November 1955 decision, the evidence of record 
included the Veteran's service medical records, which reveal 
treatment for a history of asthma in April 1954.  

The claim was denied in November 1955 on the basis that there 
was no evidence showing that the Veteran's asthma was 
incurred during, or aggravated by, service.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated November 29, 1955.  He did not appeal.  
Therefore, the November 1955 decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed a 
claim to reopen in February 2007.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).

New evidence has been associated with the Veteran's claims 
file since November 1955.  This evidence includes an October 
1970 letter from Dr. Fernando Cabrera; an April 1993 letter 
from Dr. Sicto Rivera Rosario; private treatment records 
dated from April 1993 to October 1993 from the Instituto 
Neumologico de Puerto Rico; a July 1993 letter from the 
Clinica las Americas; a January 1994 VA examination report; 
VA treatment records dated in February 1994, and from April 
2005 to November 2005; a September 2007 letter from Dr. 
Myriam Amaro; and statements from the Veteran.  
Significantly, in his April 1993 letter, Dr. Rosario stated 
that the Veteran has been asthmatic since the age of 28 
(i.e., since 1955).  Moreover, in his May 2008 notice of 
disagreement and his November 2008 substantive appeal, the 
Veteran reported that he first developed asthma during 
service, and that this condition had continued since.  As 
noted above, the credibility of the evidence is to be 
presumed for the purposes of reopening a claim.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

The Veteran's claim was previously denied because there was 
no evidence showing that his asthma was incurred during, or 
aggravated by, service.  The evidence submitted since 
November 1955 indicates that the Veteran first developed 
asthma during service and has had this condition since.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim; specifically, that the Veteran's asthma was incurred 
during service.  The additional evidence being both new and 
material, the Veteran's claim for service connection for 
asthma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Service Connection

The Veteran contends that service connection for asthma is 
warranted because he first developed this condition during 
service, and it has continued since.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

The Veteran's service treatment records indicate that he did 
not have asthma, or any chest or lung abnormalities, at the 
time of his entrance examination in July 1953.  Rather, the 
first time that the Veteran was noted to have asthma was 
during in-service treatment in April 1954, when a doctor 
noted a "history of asthma."   However, the Veteran was not 
noted to have asthma at his June 1955 separation examination, 
and his chest and lungs were reportedly normal.   

Subsequent to service, according to an April 1993 letter from 
Dr. Sicto Rivera Rosario, the Veteran first became asthmatic 
at the age of 28 (i.e., in 1955).  Additionally, according to 
an October 1970 letter from Dr. Fernando Cabrera, the Veteran 
began continuous treatment for headaches, rhinitis, sneezing, 
and general itching in 1963.  Private treatment records from 
the Instituto Neumologico de Puerto Rico reveal that the 
Veteran was treated for bronchial asthma in April 1993, 
moderate obstruction and air-trapping in June 1993, and 
asthma in July 1993 and October 1993.  Additionally, a July 
1993 letter from the Clinica las Americas indicates that the 
Veteran was receiving treatment for shortness of breath with 
moderate airflow obstruction. 

In January 1994, the Veteran was afforded a VA examination.  
The examiner noted the Veteran's report of having bronchial 
asthma since 1954.  Based on the results of his examination, 
the examiner diagnosed the Veteran with severe chronic 
obstructive pulmonary disease and allergic rhinitis, and 
noted that the Veteran was asthmatic.  

During VA treatment in February 1994, the Veteran was 
reported to have severe chronic obstructive pulmonary disease 
changes based on the results of pulmonary function testing.  
Additionally, during subsequent VA treatment in July 2005, 
the Veteran was noted to have a history of chronic 
bronchitis, pneumonia, and emphysema.  

Finally, in a September 2007 letter, Dr. Myriam Amaro 
reported that the Veteran had chronic obstructive pulmonary 
disease. 

Based on the foregoing, the Board finds that service 
connection for asthma is warranted.  In reaching this 
determination, the Board finds it significant that the 
Veteran was not noted to have asthma at his entrance 
examination in July 1953, but rather, was first noted to have 
a history of asthma during in-service treatment in April 
1954.  The Board also finds it significant that the Veteran's 
private doctor, Dr. Rosario, has reported that the Veteran 
had been asthmatic since 1955, the same year that he was 
discharged from service.  

Moreover, the Board finds the Veteran's reports that his 
asthma began during service and has continued since to be 
credible.  In this regard, the Board notes that the Veteran 
has consistently reported that his asthma first manifested 
during service in 1954 and has continued since, as is 
evidenced by the January 1994 VA examination report, the 
Veteran's May 2008 notice of disagreement, and the Veteran's 
November 2008 substantive appeal.  Additionally, the Veteran 
is competent to report that he first experienced the symptoms 
of asthma during service and has continued to have these 
symptoms since service.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); see also Layno v. Brown, 6 
Vet. App. 465 (1994) (competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted).  It is within the Veteran's realm 
of personal knowledge whether he has experienced difficulty 
breathing since service.  

Accordingly, after considering all of the evidence of record 
and applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran's claim for service connection for 
asthma is granted. 



ORDER

Service connection for asthma is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


